Curing hides on one's own premises is not per se wrongful or a nuisance, but it may become so from the way such business is conducted. As any other legitimate business, it is presumed to *Page 63 
be lawfully conducted until the contrary is shown. Nor is every business which is injurious to health unlawful. The necessities of mankind require many things done which may be unhealthy. In conducting them only ordinary care is required to render them as little injurious as practicable. If such care was exercised by the defendant, he cannot be held guilty of negligence, though his carrying on the business may have contributed to plaintiff's daughter's death. The burden was on the plaintiff to show that her death was caused by the wrongful or negligent act of defendant alleged. The act must not only have been shown to be wrongful or negligent, but also to have been the proximate cause of her death.
It may be that the evidence is reasonably sufficient to show that the defendant conducted his business in a wrongful and negligent manner; but in my opinion it does not tend to show that such wrong or negligence was the proximate cause which contributed to her death; possibly it did, but it is a bare possibility. I think, therefore, the court erred in not peremptorily instructing a verdict for defendant, as requested by his counsel.